DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7  17-22 of U.S. Patent No. 10,690,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite limitations broader than those set forth in the patent.  In this regarding, the patent claims are considered to anticipate the pending claims.  In particular, pending Claims 1 and 2 are  anticipated by patent Claim 1, pending claim 3 is anticipated by patent Claim 2, pending claim 4 is anticipated by patent Claim 4, pending Claim 5 is anticipated by patent Claim 5, pending Claim 6 is anticipated by patent Claim 6, pending Claim 7 is anticipated by patent Claim 7, pending Claims 14 and 17 are anticipated by patent Claim 17, pending Claim 15 is anticipated by patent Claim 21, pending Claim 16 is anticipated by patent Claim 22, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright 2005/0036308 in view of Shih 6,265,969.
Regarding Claim 8, Wright shows in Figure 1, a stand light comprising a telescopic body including a main center shaft 12 and an extension pole extendable out of the main center shaft 12 (as shown), a head assembly supported by the extension pole, the head assembly including a support arm (see Fig. 2, not numbered), a light head coupled to the support arm and a light source coupled to the light head (as shown in Fig. 2), a plurality of legs 14 pivotally coupled to the body, the plurality of legs 14 movable from a collapsed position to an extended position in which the distal ends of the plurality of legs 14 are moved away from the body (see para. 0034).  Wright fails to show a sleeve movably supported on the main center shaft with the legs movable with sleeve.  Shih teaches that it is known in the art in Figures 2-4 to provide a sleeve 12 on a light stand to control the positioning of pivotable legs 11, the sleeve having actuators 122/123 positioned on the sleeve operable to hold the plurality of legs in either the 
Regarding Claim 10, Wright as modified by Shih provides for the actuator to be a projection configured to engage a corresponding aperture (see 22 in Fig. 4, Shih) formed on the main center shaft.  
Regarding Claim 11, Wright as modified by Shih does not provide for the actuators to be biased into the engaged positions.  It would have been obvious to one of ordinary skill in the art to provide for a biasing force on the actuators to securely locate the actuators to avoid the actuator being inadvertently disengaged.
Regarding Claim 12, Wright as modified by Shih provides for the first and second actuators in the engaged position to lock the sleeve on the main center shaft. 
Regarding Claim 13, Wright as modified by Shih does not expressly teach for securing the sleeve via one hand of a user.  However, it would have been obvious to one of ordinary skill in the art to position the actuators for engagement by one hand of a user to provide for ease of positioning and locating the light stand. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is considered to set forth allowable subject matter because Claim 9 sets forth wherein the first actuator and the second actuator are pivotable relative to sleeve about pivot axes defined by corresponding pivot points.  This combination of limitations was not shown or suggested by the prior art.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al 11,015,773 is cited of interest as it is the Applicant’s patent from a parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PEGGY A NEILS/Primary Examiner, Art Unit 2875